On motion for a rehearing.
Maxwell, J.
We have considered the four grounds on which a rehearing is asked, and find nothing in them to justify the petition. So far as the decision of the case involved a question of fact, a cursory reading of the opinion will show full consideration of the question, and will show too that questions of law were necessarily involved in any proper decision of the case. As to the relative weight of the testimony of appellant and appellee, we did not fail to consider that the reputation of appellant for truth and veracity was attacked, but in our judgment the attack was not sustained; and it is also a mistake to suppose that we did not consider the character of the witnesses, as much so as could be done from the record, or that the Court did not give proper weight to the findings of fact by the Chan*240cellor who tried the cause below. Every phase of the case suggested by the petition for rehearing was most carefully and laboriously considered.
A rehearing is denied.